Case 1:09-md-02036-JLK Document 4414 Entered on FLSD Docket 10/24/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                   CASE NO. 09-MD-02036-JLK


   IN RE: CHECKING ACCOUNT
   OVERDRAFT LITIGATION

   MDL No. 2036



   THIS DOCUMENT RELATES TO:
   FIRST TRANCHE ACTIONS

   Martinez v. Wells Fargo Bank, N.A.
   S.D. Fla. Case No. 1:09-cv-23834
   D.N.M. Case No. 6:09-cv-01072-GBW-ACT

   Dolores Gutierrez v. Wells Fargo Bank, N.A.
   S.D. Fla. Case No. 1:09-cv-23685-JLK
   D. Or. Case No. 3:09-cv-01239-ST

   Zankich, et al. v. Wells Fargo Bank, N.A.
   S.D. Fla. Case No. 1:09-cv-23186-JLK
   W.D. Wash. Case No. C-08-1476-RSM

   Garcia, et al. v. Wachovia Bank, N.A.
   and Wells Fargo Bank, N.A.
   S.D. Fla. Case No. 1:08-cv-22463-JLK

   Spears-Haymond v. Wachovia Bank, N.A.
   and Wells Fargo Bank, N.A.
   S.D. Fla. Case No. 1:09-cv-21680-JLK
   N.D. Cal. Case No. 08-4610



                        JOINT MOTION FOR STAY PENDING APPEAL

          Plaintiffs and Defendant, Wells Fargo Bank, N.A. (“Defendant”) hereby file this Joint

   Motion for Stay Pending Appeal, and in support state as follows:

          On September 26, 2019, this Court entered an Order Granting Defendant’s Motions to

   Dismiss All Claims of Unnamed Class Members in Favor of Arbitration in the above-captioned

   cases. D.E. 4408. Plaintiffs have appealed that Order. D.E. 4411, 4412.
Case 1:09-md-02036-JLK Document 4414 Entered on FLSD Docket 10/24/2019 Page 2 of 4



             The Order dismisses the claims of unnamed class members—“i.e., all members of the

   certified classes other than the named Plaintiffs.” Id. at 17. The claims of the individual named

   Plaintiffs remain pending in this Court. Although the named Plaintiffs’ claims are not the subject

   of the pending appeal, the Eleventh Circuit’s ruling in the Plaintiffs’ appeal will have an impact

   on the scope of further proceedings before this Court. The parties agree that these proceedings

   should be stayed pending disposition of the appeal by the Eleventh Circuit and, therefore,

   respectfully request that the Court stay all further proceedings pending disposition of the pending

   appeal.

             Dated: October 24, 2019


                                   Respectfully submitted,

   /s/ Aaron S. Podhurst                                 /s/ Bruce S. Rogow
   Aaron S. Podhurst, Esquire                            Bruce S. Rogow, Esquire
   Florida Bar No. 063606                                Florida Bar No. 067999
   apodhurst@podhurst.com                                brogow@rogowlaw.com
   Robert C. Josefsberg, Esquire                         BRUCE S. ROGOW, P.A.
   Florida Bar No. 40856                                 100 Northeast Third Avenue
   rjosefsberg@podhurst.com                              Suite 1000
   Peter Prieto, Esquire                                 Fort Lauderdale, FL 33301
   Florida Bar No. 501492                                Tel: 954-767-8909
   pprieto@podhurst.com
   PODHURST ORSECK, P.A.
   One Southeast Third Avenue
   Suite 2700
   Miami, FL 33131
   Tel: 305-358-2800
                                       Co-Lead Counsel for Plaintiffs


   /s/ Robert C. Gilbert
   Robert C. Gilbert, Esquire
   Florida Bar No. 561861
   rcg@grossmanroth.com
   Stuart Z. Grossman, Esquire
   Florida Bar No. 156113
   szg@grossmanroth.com
   GROSSMAN ROTH YAFFA COHEN, P.A.
   2525 Ponce de Leon Boulevard
   Eleventh Floor
   Coral Gables, FL 33134
   Tel: 305-442-8666


                                                     2
Case 1:09-md-02036-JLK Document 4414 Entered on FLSD Docket 10/24/2019 Page 3 of 4




   Coordinating Counsel for Plaintiffs
                                                 /s/ Michael W. Sobol
   /s/ E. Adam Webb                              Michael W. Sobol, Esquire
   E. Adam Webb, Esquire                         California Bar No. 194857
   Georgia Bar No. 743910                        msobol@lchb.com
   Adam@WebbLLC.com                              Roger N. Heller, Esquire
   Matthew C. Klase, Esquire                     California Bar No. 215348
   Georgia Bar No. 141903                        rheller@lchb.com
   Matt@WebbLLC.com                              LIEFF CABRASER HEIMANN &
   G. Franklin Lemond, Jr., Esquire                BERNSTEIN L.L.P.
   Georgia Bar No. 141315                        Embarcadero Center West
   FLemond@WebbLLC.com                           275 Battery Street, 30th Floor
   WEBB, KLASE & LEMOND, L.L.C.                  San Francisco, CA 94111
   1900 The Exchange, S.E.                       Tel: 415-956-1000
   Suite 480
   Atlanta, GA 30339
   Tel: 770-444-9325
                                                 /s/ David S. Stellings
                                                 David S. Stellings, Esquire
                                                 New York Bar No. 2635282
   /s/ Russell W. Budd                           dstellings@lchb.com
   Russell W. Budd, Esquire                      LIEFF CABRASER HEIMANN &
   Texas Bar No. 03312400                          BERNSTEIN L.L.P.
   rbudd@baronbudd.com                           250 Hudson Street
   BARON & BUDD, P.C.                            8th Floor
   3102 Oak Lawn Avenue                          New York, NY 10013
   Suite 1100                                    Tel: 212-355-9500
   Dallas, TX 75219
   Tel: 214-521-3605


   /s/ Ruben Honik                               /s/ Ted E. Trief
   Ruben Honik, Esquire                          Ted E. Trief, Esquire
   Pennsylvania Bar No. 33109                    New York Bar No. 1476662
   rhonik@golombhonik.com                        ttrief@triefandolk.com
   Kenneth J. Grunfeld, Esquire                  Barbara E. Olk, Esquire
   Pennsylvania Bar No. 84121                    New York Bar No. 1459643
   kgrunfeld@golombhonik.com                     bolk@triefandolk.com
   GOLOMB & HONIK, P.C.                          TRIEF & OLK
   1515 Market Street                            150 E. 58th Street
   Suite 1100                                    34th Floor
   Philadelphia, PA 19102                        New York, NY 10155
   Tel: 215-985-9177                             Tel: 212-486-6060



                                   Plaintiffs’ Executive Committee




                                                 3
Case 1:09-md-02036-JLK Document 4414 Entered on FLSD Docket 10/24/2019 Page 4 of 4



         s/Barry R. Davidson
       Barry R. Davidson
       (bdavidson@huntonak.com)
       Florida Bar No. 107678
       Jamie Zysk Isani
       (jisani@huntonak.com)
       Florida Bar No. 728861
       HUNTON ANDREWS KURTH LLP
       1111 Brickell Avenue, Suite 2500
       Miami, FL 33131
       Telephone: (305) 810-2500

       Sonya D. Winner (pro hac vice)
       (swinner@cov.com)
       Cortlin H. Lannin (pro hac vice)
       (clannin@cov.com)
       COVINGTON & BURLING LLP
       415 Mission Street, Suite 5400
       San Francisco, CA 94111
       Telephone: (415) 591-6000

       Emily Johnson Henn (pro hac vice)
       (ehenn@cov.com)
       COVINGTON & BURLING LLP
       3000 El Camino Real
       5 Palo Alto Square, 10th Floor
       Palo Alto, CA 94306-2112333
       Telephone: (650) 632-4700

       Attorneys for Defendant
       WELLS FARGO BANK, N.A.




                                           4
